Title: To James Madison from Valentin de Foronda, 8 April 1808
From: Foronda, Valentin de
To: Madison, James



Muy sor. mio:
Philadelphia Abril 8 de 1808

Siento extremadamente hallarme en la cruel necessidad de repetìr à VS para que se sirva hacerlo presente à Su Exa. el Sor. Presidente, que por momentos se me vá desapareciendo la dulce ìlusìon en que reposaba de que este Pays deseaba conservar la mejor armonìa con el Rey mi Amo.  Sì Caballero Madison, los Sintomas que aparecen diariamente, redoblan mís temores de que se ván afloxando los lazos de amistad, de armonìa que existian entre estos Estados, y el Rey mi Amo.
El 5 de Enero escribí a VS. solicitando un Pasaporte para un Barco que pasaba de 100 Toneladas, pero que iria en lastre.  Si lo solicité de mayor cabìda que las indicadas por VS, en los dos Barcos que se me concedian para Correos, fué porque estaba ferrado en Cobre; porque se suponìa muy velero; porque el Capitan me convenìa mas.  Su Excelencìa el Sor. Presidente no lo tube por conveniente porque pasaba de la medida que se me dictó.
Despues ví que el Govierno por enviar sus cartas se ha separado de dho. reglamento, qe ha impuesto à los Representantes de los Soberanos de Europa, pues se me dice que el Osage tiene mas de 200.  Tambi<en se dìce que habiendo el Consul de Francia en New York solicitado del General Tureau se empeňase con el Govierno, fué la orden del Secretario de la Tesorerìa al Colector de la Aduana para permitír al Barco qe. seňalase el Sor. Stevens salir en lastre con pasageros con destíno à Burdeos, y que este ha elegido el Arturus de 300 Toneladas.
Luego la limitacíon no es una Ley díce mí logica: luego que daba al arbitrio del sor. Presidente las concesiones de mayor ó menor Buque.  Su Exa. no me concede Barco que pase de 100 Toneladas y que me convenìa, luego no desea complacer à Espaňa.
¿Porque Cavallero Madison ha elegido el sor. Presidente el Osage, que ès de mas de 100 Toneladas?  Por la segurídad: pues por el mismo principio lo solicitaba yo, pues debìa hacer un viage muy largo
La materia de Barcos fletados me recuerda una cosa que no puedo menos de ìnsinuar à VS, y es que me parece se faltó en no haberme comunícado espontaneamente, como à los demas Agentes Extrangeros la Providencìa de Su Exa. el Seňor Presidente de concederles 2 Buques que no pasasen de 100 Toneladas, para que hicieran uso de ellos en lastre.  Se me dirá tal vez que lo mismo se me había indícado en la Carta que me escribió VS el 30 de Diciembre; pero Su Exa. el Ser. Presidente no dexará de convenír en que la Carta de VS era una mera respuesta à mi solicitud, quando la dirigìda à los demas Agentes estrangeros era un efecto de urbanìdad, de consìderacìon acìa las Nacíones; y que los respetos que se deben à mí Augusto Soberano comandaba se me hubiese remítido una carta en los mismos terminos que á los demas Encargados de Negocíos.
He tocado estos dos puntos, solo para hacer ver à VS que aunque podìa haberme quexado de ellos anterioramente, no lo he hecho porque no se dixera jamas, que tiraba á interrumpir la tranquilídad, la calma; y si lo hago ahora és al ver que se ìnterrumpen por estos Estados dhos. bìenes precíosos, que són el objeto à que espéra mí benefìco, y bondadoso Monarca.
Sí, Cavallero Madíson, se tìra á encender el fuego de la díscordía; así lo creo; y las pruebas ultimas en que me fundo, son las síguientes.
Sí nos hemos de atener al Mensage del Sor. Presidente relatìvamente al Embargo, su objeto fué poner á cubierto los Navios y las Mercaderìas de ser apresados en medio de los Mares: con que me decìa yo, siempre que se salvasen sus Mercaderìas, sus Barcos, no habrá Ley, porque cesando la causa cesa el efecto.  En consequencía pedì á este Govierno, que me concediese envíar à Puerto Rico viveres, cargandome las perdidas de los Barcos y de sus efectos, conque yo salvaba el princìpio de la prohibicìon: item mas descargaba à este Pays de una porcíon inutil de frutos qe. empobrecen al Labrador por falto de salida  no solo salvaba el principío de la Ley, sino que la vigorizaba, pues atendìa al fomento de las riquezas Americanas: Su Exa. no me concedió el permiso, luego el espiritu de la Ley no es el que aparece, sino hacer un mal à la Espaňa.
Que el fin és este, se evidencia segun mis reglas de probabilidad: Yo me equívocaré: cada uno vé con sus ojos, pues si no quisieran exponer sus Navios, sus Mercaderías, sus Marineros, no habrìan hecho la Ley de permitir que vayan Barcos á cobrar à nuestras Colonìas y vuelvan cargados; pues se exponen à que caígan en las manos de los Ingleses, Mercaderìas, Barcos y Marineros; pues à mì corto modo de ver parece una contradiccìon negar qe. se lleven Mercaderias à Espaňa porqe. pueden caer en manos de los Ingleses, y permitìr se traigan de as Islas con el mísmo peligro de qe. caígan en manos de los Ingleses.  Luego el motivo concluio yo ès hacer mal á la Espaňa; y esto no ès Justo.  Esta consequencìa se corrobora con la adiccìon ultima de que ni aun por tierra, ni con carro galera ó Carruage pueden extraerse so pena de confìscacìon.
VS conoce que para pasar por Tìerra, Philadelphia, y su Condado, qe. ès una misma calle, sin mas diferencía que las Casas del Medìo-dìa pertenecen al Condado y las de enfrente del e á Philadelphia no hay que temer Ingleses; no hay que temer la perdida de Navíos, de Mercaderìas, de Marineros.  La Ley prohibe à los que viven en la Luisiana que se hallan en el caso que los de Philadelphia y su Condado, que continuen proveiendo de sus sobrantes á sus vecinos de la Florida.  Luego la Ley adiccìonal tiene todos caracteres distintivos de querer romper la armonia con la Espaňa; de romper los lazos de amistad; de hostilidades inentes, aunque enmascaradas.
Por la respuesta del 16 de  ultimo del Sor. Claiborne al Sor. Folch Governador de Panzacola, resuelta que los Buques Espaňoles que naviguen en la Mississipi, ya sean de Guerra ó Mercantes, estarán sujetos à las regulacìones que las circunstancìas aconsejen.  ¿Que reglas són estas Caballero Madìson?  ¿No tiene la Espaňa un derecho incontestable de libre Navegacìon de la Missisipi? Si tìene este derecho, ¿con que razon  sujetar este Govìerno à nuestros Buques de Guerra ni Mercantes à ninguna regulacíon sin ladrar los respetos à los sagrados Pactos que hay entre Espaňa y los Estados Unidos?  Sin atropellar las Leyes de las Naciones.  Así me persuado à que serà alguna equivocacion, alguna mala inteligencia del Sor. Claiborne  las ordenes de Su Exa. el Sor. Presidente, y no puedo menos de pedir á VS se sirva darme una respuesta clara sobre este asunto.
Mis temores de que desea este Pays interrumper su armonia con la Espaňa se converterìan en realidades Si se verficase lo que no puedo creer ni cree el Sor. Dn. Vicente Folch, Governador de Panzacola, aunque se lo han asegurado, que se ha dexado decir el Governador el Sor. Claiborne, qe. estaba resuelto à impedir à la Espaňa la navegacìon por el rio Yberville ó Bayou Marschalk; pero como hay cosas que son ciertas, aunque à mi limitada comprehension parecen imposibles; me permitirá VS le pregunte, si este Govierno ha dado semejante orden al Seňor Claiborne, paraque si fuese cierta ó intentase darla, la traslade à noticia de mi Soberano, como una prueba incontrastable de que este Govierno desea romper con la Espaňa
Yo espero pues de la bondad de VS. que tendrá á bien darme prontamente, y sin necesidad de repetir esta carta, una respuesta franca capaz de satisfacer todos mi recelos; y tal que me obligue á asegurar al Rey mi Amo de las disposìcìones amistosas de este pays, si estas fuesen las que le animan.  Dios gue. á VS ms as  B L M de VS. su mas atento servidor

Valentin de Foronda

